Title: Presidential Proclamation, 29 June 1811 (Abstract)
From: Madison, James
To: 


29 June 1811. Under the act of Congress, passed on 25 Feb. 1811, authorizing the president of the U.S. to remove the land office established for the sale of lands ceded by the Cherokee and Chickasaw in the Mississippi Territory from Nashville to any place he judges most proper within the district for which it was established, he directs that the said land office be removed to “Huntsville otherwise called Twickenham, in Madison County,” to be opened on or before 7 Aug. 1811.
